Citation Nr: 1728615	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle disability currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right ankle disability.  

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected right ankle disability.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister C.W.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2016, the Veteran testified before a Decision Review Officer (DRO).  In April 2017, the Veteran and his sister, C.W., testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts of the hearings have been associated with the record.  At the hearing, the Veteran raised a claim for TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU and entitlement to service connection for a left hip disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right ankle disability is manifested by pain and limitation of motion.  

2.  Throughout the appeal, the Veteran's right ankle disability has been productive of neurologic impairment of the right lower extremity that results in a disability analogous to moderate incomplete paralysis of the musculocutaneous nerve (superficial peroneal). 


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a rating in excess of 30 percent for a right ankle disability have not been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271-5270 (2016).

2.  Throughout the appeal, the criteria for a separate 10 percent rating for right lower extremity moderate incomplete paralysis of the superficial peroneal have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to a disability rating in excess of 30 percent for his right ankle disability because it is productive of pain, weakness, and functional loss.  He testified that he constantly wears a brace and that his symptoms are worse with colder weather.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Nevertheless, the relevant inquiry in a claim for increased compensation is the veteran's present level of disability during the appeal period.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding that, in a claim for an increased rating, "the present level of disability is of primary importance"); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (noting that, in a claim for increased compensation, the relevant issue is the veteran's current level of disability).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco, 7 Vet. App. at 58.

The RO has rated the Veteran's right ankle disability under Diagnostic Code 5271-5270.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).  

Under Diagnostic Code 5270, a minimum 20 percent rating is assigned for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle where plantar flexion is fixed between 30 and 40 degrees, or dorsiflexion is fixed between 0 and 10 degrees.  A maximum 40 percent rating is warranted where plantar flexion is fixed at more than 40 degrees, or where dorsiflexion is fixed at more than 10 degrees with abduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is assigned for moderate limitation of ankle motion.  A 20 percent rating, the maximum rating for this Diagnostic Code, is assigned where there is evidence of marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Since the Veteran is already receiving the maximum rating possible under this rating criteria, further analysis under this code is not warranted.  Id. 

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

Here, the lay and medical evidence shows that the Veteran has limited and painful motion.  Thus, although he does not have ankylosis, because of his pain, in an April 2004 decision the Board determined that his right ankle disability was tantamount to ankylosis.  It thus follows, however, that because he does not have ankylosis, a higher rating under Diagnostic Code 5270 is not warranted.

In addition to considering the orthopedic manifestations of an ankle disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

Under Diagnostic Code 8522, a noncompensable evaluation is warranted for mild incomplete paralysis of the superficial peroneal nerve.  A 10 percent disability evaluation is warranted for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis and a 30 percent disability rating requires complete paralysis with eversion of foot weakened.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note; see also Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The Board further notes that the terms "mild," "moderate," "moderately severe" and "severe" under DC 8522 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran testified that he experiences numbness, tingling, and sharp pain as a result of his right ankle disability.  See April 2017 Board Hearing Transcript at 12.  On VA examination in April 2016, muscle strength testing was 3 out of 5 for plantar flexion and 2 out of 5 for dorsiflexion.  The VA examiner noted weakness with all ranges of motion to include loss of eversion and inversion.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's right ankle neurological impairment is moderate in degree.  As such, a separate 10 percent evaluation is warranted for moderate incomplete paralysis of the superficial peroneal nerve throughout the appeal.  

In reaching this determination, the Board is cognizant of the limit set forth by the "amputation rule," which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Here, the combined evaluations for the Veteran's disabilities below the knee shall not exceed the 40 percent evaluation allowed under Diagnostic Code 5165, which provides a 40 percent rating for amputation below the knee permitting prosthesis.  As such, the Veteran's combined rating for a right ankle disability (30 percent) and neurological impairment (10 percent) is 37 according to table 1, "Combined Ratings Table."  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2016).  This combined value must then be converted to the nearest whole number divisible by 10, and combined values ending in 5 will be adjusted upward.  Accordingly, 37 percent is converted to 40 percent.  Thus, the Board's assignment of a separate rating for neurological impairment does not violate the amputation rule.  As the assignment of a higher rating with regard to the orthopedic manifestations of the right ankle disability would cause the combined rating to exceed 40 percent, the amputation rule precludes the assignment of a higher rating.  

In reaching the above conclusions, the Board has not overlooked the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) or its earlier holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that neither holding applies to the current appeal because the Veteran is receiving the maximum rating possible for lost motion of the ankle.  


ORDER

An evaluation in excess of 30 percent for a right ankle disability is denied.

Subject to the laws and regulations governing monetary benefits, a separate rating of 10 percent, and no more, for right lower extremity incomplete paralysis of the superficial peroneal throughout the appeal period is granted. 


REMAND

The Veteran contends that his left hip and back disorders are related to his service-connected right ankle disability.  

In a February 2007 VA examination report, an examiner opined that any relationship of the Veteran's left hip strain to his right ankle disability is purely speculative.  The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was not fully considered at the time of the February 2007 VA examination.  The examiner failed to address the Veteran's lay statements regarding onset of left hip pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds that the February 2007 VA examination report is inadequate.  Further, the VA examiner did not discuss whether the Veteran's left hip disorder was aggravated by his right ankle disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2014).  Thus, the Board finds a new opinion is necessary to address causation and aggravation. 

Furthermore, in a January 2007 medical statement, the Veteran's private treating physician, Dr. J.C., opined that the Veteran suffered from an impaired gait as a result of his service-connected right ankle disability.  As a consequence of his chronic impaired gait, he has placed undue stress on his left hip and now has marked osteoarthritis in his left hip.  The physician noted that he had not reviewed the Veteran's left hip X-ray.  Notably, a February 2007 VA X-ray of the left hip showed no significant degenerative changes or acute bone abnormality.  Thus, the Board does not find this opinion dispositive as it does not discuss or reconcile all relevant facts.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

The Board notes that the Veteran was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for a back disorder.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In regards to the Veteran's claim for TDIU, because the claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to TDIU is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Finally, the Veteran submitted a Fully Developed Claim (VA 21-526EZ) in April 2017 for entitlement to service connection for depression, to include as secondary to the right ankle disability.  As this claim is inextricably intertwined with the claims remaining on appeal, this matter should be developed and adjudicated.  See 38 U.S.C.A. § 5103A(g) (West 2014); Id. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for direct and secondary service connection for his acquired psychiatric disorder claim.

2.  Obtain all outstanding VA treatment records.

3.  Contact the Veteran and request that he identify any and all outstanding private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain the records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of a left hip, back, and acquired psychiatric disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After updated records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any left hip and back disorders found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a)  Provide current diagnoses for the Veteran's left hip and back disorders.

(b) Provide an opinion whether it is at least as likely as not the Veteran's left hip and back disorders had their onset in service or are otherwise related to any event or injury during service.

(c)  Provide an opinion whether it is at least as likely as not the Veteran's left hip and back disorders were caused by his service-connected right ankle disability. 

(d)  Provide an opinion whether it is at least as likely as not the Veteran's left hip and back disorders were aggravated (worsened) by his service-connected right ankle disability.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner.  A full medical history with regard to this symptomatology should be documented in the examination report.  Any indicated tests should be conducted.  The examiner is asked to document whether and to what extent the Veteran suffers from upper extremity neurological symptoms that may be attributable to his service-connected right ankle disability.

(a)  Identify all psychiatric diagnoses present.

(b)  For every psychiatric diagnosis rendered, the examiner should opine as to whether it is at least as likely as not related to service or to any event of service origin.

(c)  Provide an opinion whether it is at least as likely as not the Veteran's psychiatric diagnosis is caused by his service-connected right ankle disability.

(d)  Provide an opinion whether it is at least as likely as not the Veteran's psychiatric diagnosis is aggravated (worsened) by his service-connected right ankle disability.

7.  Then readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


